IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NATHANIEL BROWN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4480

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed July 11, 2017.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Nathaniel Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Appellee.



                       ORDER IMPOSING SANCTIONS


PER CURIAM.

      Nathaniel Brown appealed the final order denying his petition for writ of

mandamus, entered on September 9, 2016, by the circuit court in Brown v. Florida

Department of Corrections, Case No. 2016 CA 000708 (2d Cir., Leon Cnty.). In
Brown v. Jones, 42 Fla. L. Weekly D1300b (Fla. 1st DCA June 6, 2017), we

affirmed the circuit court’s order. In light of Mr. Brown’s litigious history in this

Court, the previous sanctions imposed by Brown v. State, 35 So. 3d 72 (Fla. 1st

DCA 2010), and the warning regarding his subsequent litigation in Brown v. State,

186 So. 3d 625 (Fla. 1st DCA 2016), we retained jurisdiction to pursue any

additional sanctions against him pursuant to rule 9.410, Florida Rules of Appellate

Procedure and section 944.279, Florida Statutes. See Steele v. State, 998 So. 2d
1146 (Fla. 2008); Walker v. Fla. Parole Comm’n, 70 So. 3d 665 (Fla. 1st DCA

2011).

      Upon this Court’s order to show cause why additional sanctions should not

be imposed, Mr. Brown responded that his civil litigation and appeals should not

be considered together with his criminal appeals and postconviction filings in the

analysis of whether his filings were so frivolous and numerous that they amounted

to abuse of the court process. This response does nothing to refute the “‘strong

inference that unless he is stopped, [he] will continue filing nonmeritorious

requests for relief in this Court.’” Johnson v. Rundle, 59 So. 3d 1080, 1082 (Fla.

2011) (quoting Pettway v. McNeil, 987 So. 2d 20, 22 (Fla. 2008)); see also

Williams v. Crews, 136 So. 3d 1119 (Fla. 2014).

      Accordingly, in addition to the sanctions already imposed upon Mr. Brown’s

ability to challenge his convictions and sentences pro se, we hereby direct the


                                         2
Clerk to reject for filing any further appeals, petitions, motions, documents, or

other papers unless such filings are signed by a member in good standing with The

Florida Bar. See Martin v. State, 833 So. 2d 756 (Fla. 2002); Jackson v. Fla. Dep’t

of Corr., 790 So. 2d 398 (Fla. 2001). Mr. Brown is again warned that violation of

this order could result in referral to the Department of Corrections for sanctions

under section 944.279, Florida Statutes.

      It is so ordered.

WOLF, RAY, and BILBREY, JJ., CONCUR.




                                           3